OPINION — AG — ** JURISDICTION OF LAKE AREA PLANNING AND ZONING COMMISSION ** THE JURISDICTION OF LAKE AREA PLANNING AND ZONING COMMISSION ESTABLISHED PURSUANT TO THE CITY — COUNTY PLANNING AND ZONING ACT, 19 Ohio St. 866.1 [19-866.1] ET SEQ., IS LIMITED TO A THREE MILE PERIMETER FROM THE NORMAL ELEVATION LAKE SHORELINE. THE JURISDICTION OF LAKE AREA PLANNING AND ZONING COMMISSIONS MIGHT BE SUPERSEDED, HOWEVER, BY THAT OF A METROPOLITAN AREA PLANNING COMMISSION IN THOSE INSTANCES WHERE THE COMMISSIONS HAVE BEEN FORMED SO AS TO HAVE JOINT JURISDICTION OVER A PARTICULAR. (AUTHORITY, LAKES) CITE: 19 Ohio St. 866.36 [19-866.36], 19 Ohio St. 866.2 [19-866.2], OPINION NO. 69-310 (WILLIAM DON KISER)